 

Exhibit 10.1

 



 

NOTICE OF GRANT OF RESTRICTED STOCK (DIRECTOR)

AND AWARD AGREEMENT

 



 

 

 

 

 

 

Name of Director

 

 

 

Date of Grant

 

 

 

Number of Shares of Restricted Stock

 

 

 

Vesting Schedule

Shares shall vest on the earlier to occur of the termination of the service as a
director other than because of removal, and May 1, 2018

 

 

 

 

 

 

By accepting this agreement, you and Cimarex Energy Co. (the “Company”) agree
that the Restricted Stock is granted under and governed by the terms and
conditions of the Company’s 2014 Equity Incentive Plan (the “Plan”) and the
Award Agreement (the “Agreement”), both of which are attached and made a part of
this document.  In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan will prevail.



Cimarex 2014 Equity Incentive PlanPage 1 of 4

Restricted Stock Award (Director) Notice Of Grant And Award Agreement

--------------------------------------------------------------------------------

 

 

AWARD AGREEMENT

 

1.Grant of Restricted Stock.  The Company grants you Shares of Restricted Stock
as set forth in the foregoing Notice of Grant.  The Shares of Restricted Stock
may be evidenced in the manner the Company deems appropriate, including, without
limitation, a book-entry registration or issuance of a stock certificate or
certificates.

 

2.Restrictions on Transfer.    You shall not sell, assign, transfer by gift or
otherwise, pledge, hypothecate, or otherwise dispose of, by operation of law or
otherwise, any of the Shares for the period commencing on the Date of Grant and
ending on the date that the shares become fully vested as provided in Section 3
or as otherwise permitted by this Agreement or the terms of the Plan.

 

3.Vesting.    Except as otherwise provided in this Agreement, the Restricted
Stock shall vest on the earlier to occur of (i) the termination of the service
as a director other than because of removal, and May 1, 2018.

 

4.Termination of Service.

 

(a)Death or Disability.    If your service on the Company’s Board of Directors
terminates on account of death or Disability, any unvested Shares will be fully
vested and payable on the date of such death or disability.

 

(b)Removal.    If you are removed from service as a director in accordance with
the Company’s Bylaws, your Restricted Stock will be forfeited, and you shall
immediately transfer and assign to the Company, without any consideration, all
unvested Restricted Stock, and you shall not exercise any of the privileges or
rights of a stockholder with respect to the unvested Restricted Stock.

 

5.Change in Control.  Upon the occurrence of a Change in Control, the Restricted
Stock will be fully vested and freely transferable, except that you shall not
make any sale or transfer that would conflict with or violate any of the
provisions of the Securities Act of 1933 or applicable state securities laws or
the Company’s insider trading policy.  The Committee may also provide for the
assumption or substitution of the Restricted Stock by the surviving entity on
terms comparable to the terms of this Agreement and may make any other provision
for the Restricted Stock as the Committee, in its sole discretion, deems
appropriate.

 

6.Removal of Restrictions.  Upon the vesting of the Restricted Stock, the
Company shall deliver Shares to you.  The Company may elect to electronically
deliver the Shares to a brokerage account designated by you.

 

7.Effect of Prohibited Transfer.  If any transfer of Shares of Restricted Stock
is made or attempted to be made contrary to the terms of this Agreement, the
Company will have the right to acquire, without the payment of any
consideration, such Shares from you or your transferee, at any time before or
after a prohibited transfer.  In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the extent permitted by law and may exercise such other equitable remedies
then available to it.  The Company may refuse for any purpose to recognize any
transferee who receives Shares contrary to the provisions of this Agreement as a
stockholder and may retain and/or recover all dividends on such Shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 



Cimarex 2014 Equity Incentive PlanPage 2 of 4

Restricted Stock Award (Director) Notice Of Grant And Award Agreement

--------------------------------------------------------------------------------

 

 

 

8.Adjustments to the Stock.  During the Restriction Period, the Plan provides
for certain adjustments to the number of Shares in connection with a
reorganization or other changes to the Company’s common stock.

 

9.Rights as a Stockholder.  You will have the right to receive dividends and to
vote the Shares of any unvested Shares.  If any dividends or distributions are
paid in Shares of Common Stock, all of these Shares will be subject to the same
restrictions on transferability as the Shares of Restricted Stock with respect
to which they were paid.

 

10.Miscellaneous.

 

(a)Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be delivered electronically, personally or mailed
(U.S. Mail) by the Company to you at your then current address as maintained by
the Company or such other address as you may advise the Company in writing.  Any
such notice shall be deemed to have been given as of the second day after
deposit in the United States mails, postage prepaid, properly  addressed as set
forth in this paragraph, in the case of a mailed notice, or as of the date
delivered in the case of electronic or personal delivery.

 

(b)Amendment.  Except as provided herein or in the Plan this Agreement may not
be amended or otherwise modified unless evidenced in writing and signed by the
Company and you.

 

(c)Defined Terms.  Capitalized terms shall have the meaning set forth in the
Plan or herein, as the case may be.

 

(d)Construction; Severability.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

 

(e)Waiver.  Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.

 

(f)Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

(g)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]



Cimarex 2014 Equity Incentive PlanPage 3 of 4

Restricted Stock Award (Director) Notice Of Grant And Award Agreement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

CIMAREX ENERGY CO.

 

 

By

Thomas E. Jorden

Chief Executive Officer and President

 

 

DIRECTOR

 

 



 

 



Cimarex 2014 Equity Incentive PlanPage 4 of 4

Restricted Stock Award (Director) Notice Of Grant And Award Agreement

--------------------------------------------------------------------------------